Plaintiff in error, hereinafter called defendant, was convicted in the county court of Okmulgee county of the crime of unlawful possession of a still, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for 60 days.
The evidence of the state was that the officers had a search warrant for the premises occupied by defendant, and that in a search of defendant's house they found a 50-gallon still being operated by the defendant; that one Gatlin was there; that defendant told them that the still was his and Gatlin had nothing to do with it.
On arraignment, defendant entered his plea of guilty and was fined $500 and sentenced to serve six months in the county jail. On his application the judgment was set aside and defendant allowed to withdraw his plea of guilty, and thereupon the case was tried with the result as heretofore stated.
Defendant in his brief says:
"We have set out in our petition in error seven reasons why the judgment should not stand. We will confine our contentions to assignment number 5; 'That the verdict of the jury is not supported by the evidence.' "
The particular contention made in this assignment is that the affidavit and search warrant are insufficient to authorize the search. The affidavit and search warrant are set out in the case-made and are sufficient on their face to authorize the search and seizure, and the evidence obtained thereby was admissible. *Page 233 
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.